Citation Nr: 0426845	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  04-13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for residuals of right shoulder trauma with 
limitation of motion and degenerative joint disease (DJD).  

2.  Entitlement to a disability rating greater than 10 
percent for bilateral high frequency hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from September 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the veteran requested a Travel Board 
hearing in his April 2004 substantive appeal.  He 
subsequently withdrew that hearing request in August 2004.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's right shoulder disability, which is 
primarily manifested by painful and limited motion, is 
currently assigned the maximum schedular rating available 
under the appropriate diagnostic code.  

3.  The veteran has Level II hearing loss in the right ear 
and Level IV hearing loss in the left ear.   

4.  The evidence of record does not reflect marked 
interference with employment or frequent periods of 
hospitalization associated with the service-connected right 
shoulder disorder or bilateral high frequency hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 
percent for residuals of right shoulder trauma with 
limitation of motion and DJD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2003).  

2.  The criteria for a disability rating greater than 10 
percent for bilateral high frequency hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.85, Diagnostic Code 6100 (2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in November 2002 and January 
2004, the RO advised the veteran of the evidence needed to 
substantiate his claims for an increased disability rating 
and explained which portion of that evidence, if any, the 
veteran has the responsibility to provide, and which portion 
of that evidence, if any, VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.  The RO provided 
additional advice as to the evidence needed to substantiate 
the claims in the April 2003 rating decision and December 
2003 statement of the case.  The former document also 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
Therefore, the Board is satisfied that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO issued a VCAA notice 
letter in November 2002, prior to the initial adverse 
determination of April 2003, such that there is no conflict 
with Pelegrini.  Although the January 2004 VCAA letter 
supplements the original correspondence, there has been no 
allegation or showing that it has resulted in any prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21.  In this case, although the VCAA notice letters to the 
veteran do not specifically contain this request, the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
letters specifically identified certain evidence that the RO 
would secure, asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure, and 
asked the veteran to provide any other additional evidence.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  Thus, the Board finds no indication of 
defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.  See Bernard, supra; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

With respect to the duty to assist, the RO has obtained the 
veteran's VA medical records and relevant medical 
examinations in 2002 and 2003.  Although the veteran has 
submitted two private medical statements, the Board 
emphasizes that he has not authorized VA to obtain any 
private medical records.  In response to the November 2002 
inquiry, the veteran requested only that the RO secure his VA 
medical records, which has been accomplished.  He did not 
respond to the January 2004 request for additional evidence 
or releases to obtain additional evidence.  Thus, the Board 
finds that the duty to assist has been met.  38 U.S.C.A. § 
5103A.    



Factual Background

The RO established service connection for the veteran's right 
shoulder disability and chronic otitis media with normal 
hearing in a November 1946 rating decision.  It assigned 
initial evaluations of 10 percent and zero percent 
(noncompensable), respectively.  The right shoulder 
disability rating was increased to 20 percent in an August 
1974 rating decision and to 40 percent in an October 1990 
rating decision.  In a March 1983 rating decision, the RO 
established separate noncompensable disability ratings for 
chronic otitis media and bilateral high frequency hearing 
loss.  It increased the disability rating to 10 percent in a 
November 1984 rating action.   

The veteran submitted a claim for increased evaluations for 
both of these disabilities in October 2002.  He indicated 
that he had previously been issued hearing aids.  An attached 
statement from J. Gerald, M.D., dated in September 2002 
indicated that the veteran's right shoulder was severely 
affected by degenerative osteoarthritis and had severe 
limitation of motion.  The veteran had great difficulty 
dressing and undressing due to painful and limited motion.  
Dr. Gerald stated that the veteran was severely disabled due 
to the arthritis of the right shoulder.  An additional 
statement from G. Jones, M.D., dated in May 2002 related that 
the veteran was totally and permanently disabled, but without 
indication of any of his disabilities.  

The veteran underwent a VA orthopedic examination in November 
2002.  At that time, he complained of pain, weakness, 
stiffness, swelling, instability, giving way, locking, 
fatigability, and lack of endurance.  He indicated that he 
could not lift anything.  He denied heat and redness.  There 
was no indication of subluxation or constitutional symptoms.  
During flare-ups due to bad weather, there was an estimated 
five percent additional functional impairment.  The veteran 
used Tylenol.  He had not had any shoulder surgery and did 
not use any type of appliance for the shoulder.  He was 
currently retired.  The examiner noted that the veteran was 
right-handed.  Range of motion testing revealed right arm 
forward flexion to 62 degrees and abduction to 49 degrees.  
The examiner noted that normal motion was 
180 degrees forward flexion and 90 degrees abduction.  It was 
also noted that motion stopped when pain began.  There was 
objective evidence of painful motion.  Testing also 
demonstrated limitation of internal and external shoulder 
rotation.  Examination also revealed effusion, instability, 
weakness, tenderness, and abnormal movement and guarding of 
movement.  There was no edema, redness, or heat.  The 
diagnosis was DJD of the shoulder with loss of function due 
to pain. 

The RO received information in January 2003 indicating that 
the veteran had been a pastor from 1953 to 1988, when he 
retired.  He continued to serve as a pastor emeritus, as his 
health allowed, on a non-paid basis.  

VA medical records dated through January 2003 generally 
reflected complaints related to multiple non-service-
connected disorders, including heart disease and congestive 
heart failure, knee arthritis with history of replacement, 
and left shoulder arthritis.  During a September 2001 
orthopedic consultation, it was noted that examination 
revealed crepitus in the shoulder.  He could not abduct or 
forward flex the arm past 90 degrees.  He received an 
injection into the shoulder for the pain.  Additional notes 
dated in September 2001 indicated that the veteran's hearing 
was unchanged, though speech discrimination seemed to 
fluctuate.  There was no other record of treatment specific 
to the service-connected disabilities at issue.     

The veteran was afforded a VA audiology examination in 
February 2003.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
25
45
60
65
LEFT
-----
25
65
65
70

The average pure tone threshold was 49 on the right and 56 on 
the left.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and 
80 percent in the left ear.

In addition, the veteran underwent a VA general medical 
examination in March 2003.  He related that he had pain in 
both shoulders with associated difficulty sleeping.  He had 
difficulty dressing, bathing, combing his hair, and lifting.  
He depended on his wife for a lot of personal care.  The 
examiner noted that X-rays from the November 2002 VA 
examination showed DJD.  The examination report noted 
markedly decreased hearing.  Range of motion testing of the 
right arm disclosed forward flexion to 45 degrees and 
abduction to 30 degrees, with limitation of internal and 
external rotation.  Diagnoses included severe DJD of the 
shoulder.   

In his June 2003 notice of disagreement, the veteran related 
that he had difficulty with speech discrimination in a crowd.  
His hearing problem interfered with his profession as a 
pastor.  With respect to the right shoulder disability, the 
veteran explained that he suffered from constant pain with 
associated sleeplessness.  He also related that he had 
limited motion in the right hand and was sometimes unable to 
make a fist or hold a pen.  In his April 2004 substantive 
appeal, the veteran again stated that he could not understand 
what people were saying.  In addition, he had lost muscle in 
the right shoulder and the pain kept him awake at night.  He 
relied on his wife for some of his personal care needs.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (listing diagnostic code for 
unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that the evidence 
reflect all findings specified by the Rating Schedule, but 
that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, the 
Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

1.  Residuals of Right Shoulder Trauma with Limitation of 
Motion and DJD

The veteran's right shoulder disability is currently rated by 
analogy to Diagnostic Code (Code) 5020, synovitis, and Code 
5021, limitation of motion of the arm.  38 C.F.R. § 4.71a.  
Notes to the rating schedule state that a disability rated 
under Code 5020 will be rated as degenerative arthritis, Code 
5003.  Degenerative arthritis is evaluated based on 
limitation of motion of the affected part.  Under Code 5201, 
a maximum rating of 40 percent is assigned for the major, or 
dominant arm, when motion is limited to 25 degrees from the 
side.  

The Board observes that a rating greater than 40 percent is 
available under other diagnostic codes.  Specifically, a 
maximum evaluation of 50 percent is awarded for the major arm 
under Code 5200, ankylosis of the scapulohumeral 
articulation, when ankylosis is unfavorable and abduction is 
limited to 25 degrees from the side.  In addition, under Code 
5202, other impairment of the humerus, for the major arm, a 
50 percent evaluation is in order for fibrous union of the 
humerus, a 60 percent rating is assigned for nonunion of the 
humerus (false flail joint), and a maximum rating of 80 
percent is in order for loss of the head of the humerus 
(flail shoulder).  However, although the evidence set forth 
above plainly reflects significant disability, there is no 
evidence of ankylosis of the scapulohumeral articulation or 
of impairment of the humerus to warrant application of Code 
5200 or Code 5202, respectively.  Therefore, the Board finds 
that the disability is most appropriately rated under Code 
5201.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  

As previously mentioned, the right shoulder disability is 
already evaluated as 
40 percent disabling, the maximum evaluation available under 
Code 5201.  When evaluation of a disability is based on 
limitation of motion, the Board must also consider any 
additional functional loss the veteran may have sustained.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  However, additional compensation for functional 
loss is precluded when the disability is already assigned the 
maximum rating for loss of range of motion, as is the case 
here.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As 
there is no means for awarding an increased evaluation, the 
Board finds that the preponderance of the evidence is against 
a schedular disability rating greater than 40 percent for 
residuals of right shoulder trauma with limitation of motion 
and DJD.  38 U.S.C.A. § 5107(b).    

2.  Bilateral High Frequency Hearing Loss
 
The veteran's bilateral hearing loss is currently evaluated 
as 10 percent disabling under Code 6100.  38 C.F.R. § 4.85.  
Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992) (assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered).

In this case, applying the results of the February 2003 VA 
examination to Table VI yields a Roman numeral value of II 
for the right ear IV for the left ear.  Applying these values 
to Table VII, the Board finds that the veteran's hearing loss 
is not evaluated as more than 10 percent disabling.  An 
exceptional pattern of hearing impairment has not been 
demonstrated and there is not need to apply the provisions of 
38 C.F.R. § 4.86 (2003).  Accordingly, the Board finds that 
the preponderance of the evidence is against a compensable 
schedular disability rating for bilateral high frequency 
hearing loss.  38 U.S.C.A. § 5107(b).

3.  Extra-Schedular Ratings

The May 2004 statement from the veteran's representative 
argues that an increased evaluation is in order for each 
disability when an extra-schedular rating is considered, 
based on interference with employment.  VA regulation 
provides that, in the exceptional case where the schedular 
evaluations are found to be inadequate, rating personnel may 
refer a case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration 
of an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

The Board notes that the April 2003 rating decision and 
December 2003 statement of the case do not discuss or 
consider the applicability of 38 C.F.R. § 3.321(b)(1).  
Although the Board may not assign an extra-schedular rating 
in the first instance, it is not precluded from concluding on 
its own that the criteria for submitting the claim for extra-
schedular consideration have not been met.  Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).

In this case, the Board finds no basis to refer either claim 
for consideration of an extra-schedular rating.  There is no 
evidence of any hospitalization associated with the service-
connected right shoulder disability or bilateral hearing 
loss.  Although the veteran alleges that the disabilities 
interfere with his employment, the record shows that the 
veteran has been retired from paid employment for many years.  
There is no evidence to support a contention that such 
retirement was the result of the service-connected 
disabilities at issue here, and therefore no evidence that 
the either disability causes impairment to earning capacity 
that is not otherwise adequately compensated by the regular 
schedular rating.  38 C.F.R. § 3.321(b)(1).  Therefore, the 
Board declines to refer the claims for extra-schedular 
consideration.  


ORDER

A disability rating greater than 40 percent for residuals of 
right shoulder trauma with limitation of motion and DJD is 
denied.    

A disability rating greater than 10 percent for bilateral 
high frequency hearing loss is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



